ITEMID: 001-69422
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF BZDUSEK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Nicolas Bratza
TEXT: 7. Mr Tomáš Bzdúšek was born in 1926 and lives in Brezová pod Bradlom. Mr Ján Bzdúšek was born in 1952 and lives in Nitra. Mr Svetozár Bzdúšek was born in 1957 and lives in Myjava.
8. By decisions delivered by the Senica District Court on 20 January 1959 and by the Bratislava Regional Court on 13 February 1959 the father of Mr Tomáš Bzdúšek and the grandfather of the two other applicants was convicted of two offences and sentenced to five years’ imprisonment as well as to confiscation of movable property which included, inter alia, gold and silver coins of numismatic value, bank notes and savings books.
9. On 3 October 1991 the Supreme Court of the Slovak Republic quashed, in the context of judicial rehabilitation provided for by the Judicial Rehabilitation Act of 1990, the above decisions of 1959 including all consequential decisions on the ground that the conviction had been unlawful. Subsequently the District Court in Prievidza delivered a judgment, on 30 March 1992, by which it acquitted the accused.
10. On 30 April 1993 the applicants filed an action claiming the restitution of the movable property which had been confiscated from their relative.
11. On 19 January 1994 the Bratislava I District Court, with which the applicants had filed the action, found that it lacked jurisdiction to deal with the case. On 17 May 1994 the Bratislava City Court quashed this decision as being erroneous.
12. On 6 February 1995 the Bratislava I District Court discontinued the proceedings. On 31 May 1995 the Bratislava City Court quashed this decision and instructed the District Court to proceed with the case.
13. On 7 October 1997 the Bratislava I District Court dismissed the action after having taken extensive evidence. The applicants appealed. On 13 May 1998 the Bratislava Regional Court upheld the first instance judgment.
14. In the meantime, on 27 January 1998, the Constitutional Court found, upon a petition submitted by the applicants pursuant to Article 130(3) of the Constitution, that the Bratislava I District Court had violated their constitutional right to a hearing without undue delays. The Constitutional Court held, in particular, that the case was not complex and that the applicants had not contributed to the length of the proceedings by their behaviour. The case had not been proceeded with effectively between 30 April 1993 and 31 May 1995, and undue delays had arisen as a result of the fact that the judge dealing with the case had been changed three times.
15. Article 48(2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
16. Pursuant to Article 130(3) of the Constitution, as in force until 30 June 2001, the Constitutional Court could commence proceedings upon a petition (“podnet”) presented by any individual or a corporation claiming that their rights had been violated.
17. According to its case-law under the above Article 130(3) of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights under Article 48(2) of the Constitution. It could neither grant damages to the person concerned nor impose a sanction on the public authority liable for the violation found. In the Constitutional Court’s view, it was therefore for the authority concerned to provide redress to the person whose rights were violated.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
